COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


DEBORAH A. WILLIAMS
                                          MEMORANDUM OPINION * BY
v.          Record No. 2443-97-1          JUDGE JOSEPH E. BAKER
                                              JUNE 30, 1998
WILEY D. WILLIAMS


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                         John K. Moore, Judge
            Carl W. Isbrandtsen (Carl W. Isbrandtsen, P.C.,
            on briefs), for appellant.

            Moody E. Stallings, Jr. (Kevin E. Martingayle;
            Stallings & Richardson, P.C., on brief), for
            appellee.



     In this appeal from a decree of divorce entered by the

Circuit Court of the City of Virginia Beach (trial court),

Deborah A. Williams (wife) contends the trial court

(1) erroneously classified common stock of B. R. Williams & Son,

Inc. (the company), registered in the name of Wiley D. Williams

(husband), as separate property, or, in the alternative,

(2) erroneously classified as separate property real estate known

as Lot 72, Section 6, Corova (Lot 72), and (3) erroneously valued

husband's interest in real property known as Mandan Road.

Finding no error, we affirm the judgment of the trial court.

     As the parties are familiar with the record, we state only

those facts necessary to an understanding of this opinion.      In

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
doing so, we separately discuss the applicable facts relating to

the issues raised and view the evidence in the light most

favorable to the prevailing party below.    The evidence was heard

by a commissioner in chancery, to whom the matter was referred by

the trial court.

     Pursuant to Code § 20-107.3, the trial court is authorized

to make monetary awards.   See Day v. Day, 8 Va. App. 346, 349,

381 S.E.2d 364, 366 (1989).   The trial court's findings are

presumed correct on appeal and are given "great weight" by this

Court.   See Rowe v. Rowe, 24 Va. App. 123, 140, 480 S.E.2d 760,

768 (1997) (quoting Panlock v. Gallop, 207 Va. 989, 994, 154
S.E.2d 153, 157 (1967)).   The party who asserts the trial court

erred in making such findings "is required to overcome the

presumption by record proof."     Broom v. Broom, 15 Va. App. 497,

504, 425 S.E.2d 90, 94 (1992).    Therefore, in reviewing the

record and wife's claims, we must accord great deference to the

trial court's findings, and its judgment will not be disturbed

unless plainly wrong or without evidence to support it.     See,

e.g., Keyser v. Keyser, 7 Va. App. 405, 409, 374 S.E.2d 698, 701

(1988) (citing Code § 8.01-680).

                Stock of B. R. Williams & Son, Inc.

     Husband and his parents formed the company in 1972, prior to

husband's marriage to wife.   Husband, his father, and his mother

each received one-third of the outstanding shares of the

company's stock.   Upon his father's death in 1982, husband




                                 - 2 -
inherited his father's one-third share in the company.

Subsequently, husband's mother loaned the company a total of

$85,000, which has never been repaid.

     In 1986, husband and wife borrowed and advanced $4,500 to

the company, which, with $16,500 of the company's money, was used

to purchase two real estate lots in Currituck, North Carolina,

identified as Lot 72, Section 6 (Lot 72), and Lot 6, Section 4

(Lot 6).   Husband's original intent was to title each lot in the

company's name; however, "during closing," at which wife was not

present, husband directed Lot 6 be titled jointly to him and wife

and Lot 72 be titled in the company's name only.   Wife testified

she was unaware Lot 72 had not also been titled jointly in the

parties' names.
     The commissioner accepted husband's testimony that Lot 72

was intended to be corporate property and recommended it be

declared separate property owned solely by the company and valued

at $41,282.   Wife claimed Lot 72, titled to the company, was an

asset she contributed to the company which transmuted husband's

stock to marital property.   However, the trial court rejected

that claim, and we cannot say its decision was clearly wrong.

     In addition, the commissioner reported the evidence

disclosed that the company stock had no fair market value other

than the value of the lot, and the record confirms that the

company had no assets other than Lot 72.   The trial court

accepted the commissioner's appraisal.   Because no evidence




                               - 3 -
supports a contrary view and the debt to husband's mother was

twice the amount of the sole corporate asset, we cannot say the

trial court's decision was clearly wrong or without evidence to

support it.

                    The North Carolina Property

     The commissioner reported Lot 6 was marital property, and

the trial court agreed.   The parties do not contest that

decision.   The commissioner noted, and in fact the record shows,

there was considerable dispute over whether the parties intended

Lot 72 to be owned by the corporation or by the parties jointly.

 While the evidence is conflicting, the trial court accepted

husband's evidence when it declared Lot 72 and the company stock

owned by husband to be separate properties.      The commissioner

noted the property was titled in the corporate name and accepted

the testimony presented by husband that only corporate assets

were used to purchase Lot 72 and that it was always the parties'

intent to title it in that manner.       He implicitly rejected wife's

assertion that the corporate monies paid for the lots were salary
to husband rather than funds for purchase of an asset (Lot 72)

for the company.   He also rejected wife's claims of resulting

trust, fraud, and transmutation.

     Viewing the evidence in the light most favorable to husband

as the prevailing party below, we cannot say the trial court

erred in making that decision.

                            Mandan Road




                                 - 4 -
        Wife contends the trial court made an erroneous monetary

award in favor of husband when it approved the commissioner's

proposed division of the equity in the Mandan Road property.       The

commissioner's report, approved by the trial court, contained the

following analysis:
          Mandan Road, Virginia Beach, Virginia. The
          marital home is legally titled in the [wife].
           It has a fair market value of $89,000.00 and
          secures a debt of approximately $53,000.00,
          leaving an equity of $36,000.00. It is
          marital property. Considering sale expenses,
          the equity would be reduced by at least
          $7,000.00, for an equity of $29,000.00, or
          Defendant's share of $14,500.00.

Wife does not dispute the classification of the property as

marital, although it was titled in her name only.    Rather, she

contends husband's share had no value.

        In this appeal, the burden is upon wife to show by the

record that the trial court's finding constituted reversible

error.    We hold wife failed to show by this record that the trial

court erroneously valued husband's marital interest in Mandan

Road.

        The parties do not dispute that, when they resided together

in the Mandan Road house, the property was titled in wife's name

only.    Originally, the property secured two loans made to the

parties jointly.    A first mortgage favored Life Savings Bank.

The balance owed was $23,351.12.    The second lien secured a loan

made to the parties by Seaboard Savings Bank with a $28,754.29

balance owed.    Seaboard demanded payment of the balance due it,



                                 - 5 -
causing the parties to refinance the debts.   For reasons

disputed, the new lender would not accept husband as a borrower,

and wife became sole owner of the property and solely responsible

for the amount borrowed.   An exhibit discloses this loan was in

the amount of $55,000; $23,351.12 of the loan paid Life Savings

and $28,754.29 of the loan paid Seaboard.   Wife concedes the loan

from Life Savings was for the mutual benefit of the parties.

However, she asserts the $28,754.29 paid to Seaboard was for

monies borrowed solely for the benefit of the company.   Wife's

exception to the commissioner's valuation was as follows:
          The Commissioner failed to account for
          $28,000.00 in debt of B.R. Williams & Son,
          Inc. (a corporation solely owned by the
          defendant and his mother). The plaintiff
          will have to pay back this debt by repayment
          of the Note secured by the property, although
          the benefit of same accrued to the
          corporation.


     Wife was equally liable with husband on the Seaboard loan.

The evidence concerning use of the Seaboard loan proceeds is

tenuous, at best.   Viewed in the light most favorable to husband,

wife did not know for what purpose the Seaboard loan monies were

used, and husband testified some of the money was "for use in my

business," some was "to pay house payments" when the parties were

living in LagoMar, and at least $1,000 went toward the purchase

of the Corova lots.   Wife excepted to the commissioner's

recommendation, but the trial court overruled her exception.

Because wife failed to file a transcript of the proceedings held

in the trial court on those exceptions, we cannot determine



                               - 6 -
whether the trial court erroneously valued the parties'

respective interests in Mandan Road. 1   Wife has not met her

burden of proving the trial court committed reversible error when

it approved the commissioner's recommended division of the equity

in Mandan Road.   Therefore, we cannot say the trial court erred

in holding wife solely responsible for the balance from the

Seaboard loan.

     For the reasons stated, the judgment of the trial court is

affirmed.
                                                          Affirmed.




     1
      Code § 20-107.3 mandates that the court determine the
ownership and value of all real and personal property of the
parties. The determination must go beyond mere guesswork. See,
e.g., Artis v. Artis, 4 Va. App. 132, 136, 354 S.E.2d 812, 814
(1987); Hodges v. Hodges, 2 Va. App. 508, 516, 347 S.E.2d 134,
139 (1986).




                               - 7 -